                                                                    CLERK'S OFFICE U,S.DI
                                                                                        ST.COURT
                                                                            AT RG NOKE,VA
                                                                                 FILED

                                                                             FEB 1# 2212
                      m TIIEUNIT:D STATESDISO CT COURT                  JULA .DUDLEY CLERK
                     FOR M     W ESIERN DISTRICT OF W RGW IA           :Y;
                             CHAkLOM SW LLE DIW SION                         DEP     C ERK

ROBERT AULL,
                                                    ClvilActlonNo.3:18CV00120
      Plainc
V.                                                  ORDER OF-DISM ISSAL

FM S,m C.,
                                                    By: Hon.Glen E.Conrad
      œ fendant                                     SeniorUnitedStatesDisG ctJudge

      '
      l'he courthas before itthe plaine s nofce of volun>     dismissalin this case sled
pursllnnitoRule41(a)(1)(A)(i)oftheFederalRulesofCivilProcedure.
      Itisaccordingly,

                               ADJUDOED and ORDERED

thattheabove-styledmatterlsDISW SSED wiioutprejudice,andthiscaselssz cken9om the
acuvedocketoflhiKcourt.

      TheClerk lshereby directedtosendacertifledcopy ofthisorderto allconnKelofrecord.

               Entertbis14th day ofFebruary,2019.




                                          SeniorUnited StatesDisklctJudge




 Case 3:18-cv-00120-GEC Document 8 Filed 02/14/19 Page 1 of 1 Pageid#: 25
